Case 5:19-cv-05134-PKH Document 62                 Filed 06/22/20 Page 1 of 9 PageID #: 3123



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

ELITE AVIATION SERVICE, LLC                               PLAINTIFF/COUNTER-DEFENDANT

v.                                     No. 5:19-CV-05134

ACE POOLS, LLC and
TRACY WELCHEL                                         DEFENDANTS/COUNTER-PLAINTIFFS

                                     OPINION AND ORDER

       Plaintiff Elite Aviation Service, LLC (“Elite”) has filed multifarious motions now pending

before the Court. 1 Before the Court to be resolved by this order are a motion (Doc. 39) to dismiss

Defendants’ counterclaim as a sanction for intentional spoliation, a motion (Doc. 43) to

supplement the motion to dismiss, 2 and a motion (Doc. 45) to supplement the motion to exclude

expert testimony. Defendants Ace Pools, LLC (“Ace Pools”) and Tracy Welchel (collectively

“Defendants”) filed a response in opposition (Doc. 48) and brief in support (Doc. 49) of that

response to the motion to dismiss their counterclaim as a sanction for intentional spoliation. Elite

filed a reply (Doc. 54) with leave of Court. Defendants also filed responses (Docs. 50 & 51) to

Elite’s motions to supplement. On May 20, 2020, the Court entered a text only order (Doc. 44)

granting Elite’s motion (Doc. 43) to supplement. For the reasons set forth below, the Court’s

previous order (Doc. 44) is vacated and the motions (Docs. 39, 43, 45) will be DENIED.



       1
          Elite has filed a motion for a protective order to reduce expert witness fees, a motion to
exclude expert testimony, a motion to dismiss Defendants’ counterclaim as a sanction for alleged
intentional spoliation, a motion to supplement the motion to dismiss the counterclaim, a motion to
supplement the motion to exclude expert testimony, and a motion for an order regarding allocation
of fault. This prolific motion practice is unusual for a contract dispute. Since April 13, 2020, Elite
has filed 151 pages of motions and briefing, excluding the page count for the numerous exhibits
attached to Elite’s various motions. Motions not addressed in this order will be addressed by
separate orders on later dates.
        2
          This motion was previously granted, but the order granting it is vacated and the motion
is addressed by this order.
                                                  1
Case 5:19-cv-05134-PKH Document 62                Filed 06/22/20 Page 2 of 9 PageID #: 3124



I.     Background

       In 2018, Ace Pools purchased a 1985 Cesena 182 aircraft (the “Aircraft”) with tail number

N9493X. Ace Pools is owned by Separate Defendant Tracey Welchel, and according to Mr.

Welchel, Ace Pools purchased the Aircraft for business purposes. After Ace Pools purchased the

Aircraft, Mr. Welchel took the airplane to Elite for an avionics upgrade. Elite’s Account Manager

Charles Hollingsworth was Mr. Welchel’s point of contact with Elite. 3 Mr. Welchel also hired 12

Stone Aviation (“12 Stone”) to perform work on the Aircraft. Elite also contracted with Dustin

Thomas of 12 Stone to perform structural work on the Aircraft. The relationship between Mr.

Welchel and Elite appeared to begin smoothly and Mr. Welchel believed the upgrades to the

Aircraft would be complete around November 9, 2018. However, once it appeared the Aircraft

would not be ready by November, Mr. Welchel became frustrated with Elite’s services.

       On March 9, 2019, Mr. Welchel traveled to Elite’s shop to check on the status of the

Aircraft but Elite staff were not available to let Mr. Welchel in. Mr. Welchel contacted Dustin

Thompson of 12 Stone and asked Mr. Thompson to transfer the Aircraft to 12 Stone’s hangar.

Thompson contacted Elite to warn Elite personnel that Mr. Welchel was angry and on his way to

Elite. As a result of this warning, Elite closed its shop and sent staff home. Mr. Welchel then

broke into Elite’s hangar and sent a text message to Hollingsworth saying he was done with Elite.

Following the text message, Mr. Welchel sent a text message to Mr. Thompson directing him to

not release the Aircraft to Elite or Mr. Hollingsworth.

       On April 1, 2019, Mr. Welchel contacted Brady Terry with Wings Aviation, LLC

(“Wings”) and asked whether documents were needed from Elite for the Aircraft to be returned to




       3
        The Court notes it does not have the benefit of Mr. Hollingsworth’s deposition because,
as of May 26, 2020, Mr. Hollingsworth had yet to be deposed.
                                                 2
Case 5:19-cv-05134-PKH Document 62                 Filed 06/22/20 Page 3 of 9 PageID #: 3125



service. 4 Mr. Terry emailed Mr. Welchel a list of documents needed before Mr. Welchel could fly

the Aircraft and stated “one phone call to the [Federal Aviation Administration (“FAA”)] would

probably resolve all of your issues.” (Doc. 39-12, p. 3). Sometime after receiving Mr. Terry’s

email, Mr. Welchel called the FAA and filed a complaint against Elite. Initially, Mr. Welchel

called the FAA office in Oklahoma City but was informed the Little Rock office would be the one

to handle the complaint because the work was performed in Arkansas. Because the Aircraft needed

to be in Arkansas, Mr. Welchel verified with the FAA that the Aircraft could be taken to Wings.

       On April 2, 2019, Mr. Welchel told Elite and 12 Stone that he wanted to take the Aircraft

on a test flight. However, instead of taking the Aircraft on a test flight and returning to the hangar,

Mr. Welchel flew to Oklahoma City without paying the remainder of his bill to Elite. Elite filed a

police report on April 5, 2019, for theft of services.

       Upon returning to Oklahoma, the Aircraft was flown multiple times between April 2 and

April 29. On April 29, 2019, the FAA issued Mr. Welchel a one-time ferry permit. An FAA ferry

permit allows an aircraft to fly to a certain destination despite the aircraft being grounded. The

documented purpose of Mr. Welchel’s ferry permit was for a repair to the lighting system. Mr.

Welchel flew the Aircraft to Wings on April 29. Once the Aircraft arrived, Mr. Terry contacted

the FAA to inform them the Aircraft was at Wings. The FAA emailed Mr. Terry with directions

to not perform work on the Aircraft until it was released by the FAA, and Mr. Terry testified that

he began disassembly of the aircraft at the FAA’s request. (Doc. 39-11, pp. 16-17). On May 17,

2019, the FAA sent Mr. Hollingsworth a letter detailing the investigation of Elite’s repairs to the

Aircraft. Mr. Hollingsworth replied to the letter on May 20, 2019 requesting more information,



       4
          Although the timeline is unclear, it appears Mr. Welchel’s dissatisfaction with Elite led
him to research other airplane mechanics in Arkansas and found Wings, which is how is how he
got in touch with Mr. Terry.
                                                  3
Case 5:19-cv-05134-PKH Document 62                Filed 06/22/20 Page 4 of 9 PageID #: 3126



and the FAA supplied Mr. Hollingsworth the requested information via letter on June 28, 2019.

       Elite brought suit against Defendants in Arkansas state court on June 20, 2019, alleging

breach of contract and conversion claims. Defendants removed the action to this Court and filed

counterclaims against Elite for negligence, breach of contract, fraud, and violations of the

Arkansas Deceptive Trade Practices Act, Ark. Code Ann. § 4-88-101, et seq.

       On May 8, 2020, the FAA issued an emergency order revoking Elite’s repair station

certificate because of the work Elite performed on the Aircraft. According to the press release, the

FAA alleged Elite falsified maintenance records to represent the work performed was in

accordance with FAA standards when Elite knew the work did not comply with the standards.

Three days after the FAA’s press release, Elite filed the motion to dismiss Defendants’

counterclaims for intentional spoliation.        Elite argued Defendants began intentionally

disassembling the Aircraft despite knowing litigation was likely to occur. Six days after filing the

motion to dismiss, Elite filed a motion to supplement the motion to dismiss claiming Defendants

had failed to produce certain evidence. Elite filed another motion to supplement the following

day, requesting to supplement the Daubert motion. In the motions to supplement, Elite represented

that Defendants had repeatedly failed to provide discovery information.

II.    Standard

       “Aside perhaps from perjury, no act serves to threaten the integrity of the judicial process

more than the spoliation of evidence.” United Med. Supply Co., Inc. v. United States, 77 Fed. Cl.

257, 258 (Fed. Cl. 2007). A court has inherent authority to fashion appropriate sanctions for

conduct which abuses the judicial process. Stevenson v. Union Pac. R. Co., 354 F.3d 739, 745

(8th Cir. 2004). “A spoliation-of-evidence sanction requires ‘a finding of intentional destruction

indicating a desire to suppress the truth.’” Greyhound Lines, Inc. v. Wade, 485 F.3d 1032, 1035



                                                 4
Case 5:19-cv-05134-PKH Document 62                  Filed 06/22/20 Page 5 of 9 PageID #: 3127



(8th Cir. 2007) (quoting Stevenson, 354 F.3d at 746). The “ultimate focus for imposing sanctions

is the intentional destruction of evidence indicating a desire to suppress truth, not the prospect of

litigation.” Id. (emphasis added). “Intent is rarely proved by direct evidence, and a district court

has substantial leeway to determine intent through consideration of circumstantial evidence,

witness credibility, motives of the witnesses in a particular case, and other factors.” Id. (citing

Morris v. Union Pac. R.R., 373 F.3d 896 (8th Cir. 2004)). If the movant shows the spoliation was

done in bad faith, the Court may give an adverse inference or dismiss the case. Menz v. New

Holland N. Am., Inc., 440 F.3d 1002, 1006 (8th Cir. 2006).

III.    Analysis

        A.      Motion to Dismiss

        Elite’s motion for dismissal on the basis of spoliation argues that despite Defendants’ duty

to preserve evidence, Defendants “acted in concert to disassemble and remove each of the various

components [of the Aircraft] made subject to this lawsuit.” (Doc. 40, p. 16). Elite argues

Defendants’ actions in taking the Aircraft to Wings and Wing’s actions in “disassembling the

Aircraft, making several complaints to the FAA and to Elite’s vendors, and fabricating a lengthy

paper trail of unadorned and unsubstantiated hearsay for the purposes of creating evidence to be

used at trial” without repairing the airplane demonstrate that Defendants acted in bad faith.

(Id. at 17).

        There is no dispute that Defendants and Elite knew litigation was likely.                  The

communications between Mr. Welchel and Elite clearly demonstrate the likelihood of litigation.

However, Elite has not shown that Defendants acted intentionally or in bad faith to suppress the

truth. Despite Elite’s portrayal of Defendants as bad faith actors who systematically disassembled

the Aircraft to prevent Elite from inspecting it, the evidence before the Court tells a different story.



                                                   5
Case 5:19-cv-05134-PKH Document 62                Filed 06/22/20 Page 6 of 9 PageID #: 3128



       The relationship between Elite and Defendants obviously took a turn for the worse in April

2019, and Mr. Welchel’s actions at Elite’s hangar, his communications with Mr. Hollingsworth,

and his decision to fly the Aircraft back to Oklahoma during a purported test flight reveal Mr.

Welchel was an extremely difficult client. The Aircraft was disassembled by Wings after it was

delivered by Mr. Welchel. However, because of the FAA investigation, the disassembly at Wings

did not begin until representatives from the FAA arrived and directed that disassembly. Mr.

Welchel’s and Mr. Terry’s depositions explain that the FAA worked with Mr. Terry to disassemble

the Aircraft during the investigation, going so far as to instruct Mr. Terry at times what to remove.

Mr. Terry testified his disassembly of the Aircraft was documented and everything was given to

the FAA. Elite received notice of the investigation as early as May 17, 2019, and had contact with

the FAA. The FAA investigation did not conclude until May 2020, which explains the year-long

disassembly of the plane.

       Elite also argues Defendants intentionally spoliated evidence because Mr. Welchel’s

personal mechanic worked on the Aircraft and this work was not disclosed to Elite. The basis for

this argument is that Mr. Welchel’s testimony that his own mechanic (and not Wings) worked on

the Aircraft was “painfully and reluctantly extracted” and “[t]he fact that Mr. Welchel obfuscated

in his testimony is proof positive of both actual intent and bad faith.” (Doc. 40, p. 17). The Court

disagrees. Mr. Welchel testified that a mechanic did work on the Aircraft, and although there may

be a question of fact as to when the actual work occurred, Mr. Welchel’s testimony is not “proof

positive” of bad faith obfuscation. Mr. Welchel’s deposition reveals he had difficulty stating

exactly when events happened, which is not inconsistent with what is seen in other cases where

testimony is given at a point remote in time from the events at issue. In this case, the deposition

was taken in March 2020 concerning events that happened in 2018-2019. The context and



                                                 6
Case 5:19-cv-05134-PKH Document 62                 Filed 06/22/20 Page 7 of 9 PageID #: 3129



circumstances apparent from the deposition indicate that difficulties in Mr. Welchel’s testimony

can plausibly be excused as the result of his unclear memory, rather than only being explainable

as indicative of intentional destruction and desire to suppress the truth. 5

       This is not a situation where the evidence clearly shows that Defendants directed the

disassembly of the Aircraft in an attempt to hide evidence or suppress the truth. Defendants filed

a complaint with the FAA, and an investigation commenced in April 2019 in order to uncover if

mistakes were made during the avionics upgrade. The FAA directed disassembly of the Aircraft.

Elite was informed of the investigation in May 2019. Despite filing suit in June 2019, Elite does

not appear to have requested an opportunity to inspect the Aircraft until some time in 2020, or to

have asked the FAA to delay the disassembly of the Aircraft until it had completed its own

inspection or could be present for some or all of the FAA’s investigations. Only following the

FAA’s press release revoking Elite’s repair station certification did Elite claim spoliation. 6 The

timing of Elite’s inspection request and spoliation motion even lead the Court to wonder if this

motion is motivated by Elite’s dissatisfaction with the outcome of the FAA’s investigation, or by

some strategic gamesmanship, rather than by a sudden concern developing a year into litigation

that the FAA-directed disassembly of the Aircraft at the center of this dispute was an act of




       5
          The Court notes that Elite’s description of Mr. Welchel’s testimony as painful and
reluctant may also be explained as much by the aggressive nature of its counsel’s questioning as
by any accused obfuscation. For example, prior to Mr. Welchel’s testimony regarding the
mechanic, Mr. Mehdizadegan, counsel for Elite, posed a hypothetical to Mr. Welchel in which Mr.
Terry “murdered [Mr. Welchel’s] entire family.” (Doc. 39-1, p. 31). Mr. Mehdizadegan also later
argued with Defendants’ counsel over a form objection, and the transcript of that argument reveals
some degree of frustration was felt by deposition attendees. (Doc. 39-1, pp. 57-58). Testimony
given during frustrating and contentious depositions may tend to be painful and reluctant even
when it does not reflect an attempt to hide the truth.
        6
          The Court notes Elite’s motion in this Court did not disclose the FAA’s finding or press
release, which was made three days prior to the motion. There can be no little explanation for not
disclosing this fact other than to misrepresent this important fact to the Court.
                                                   7
Case 5:19-cv-05134-PKH Document 62                Filed 06/22/20 Page 8 of 9 PageID #: 3130



intentional bad faith by Defendants. Based on the FAA investigation and the record, there is

insufficient evidence for the Court to find that Defendants acted intentionally to suppress the truth

when they had the Aircraft disassembled. Because Elite has not shown that Defendants intended

to suppress or destroy evidence, Elite’s motion to dismiss as a sanction for spoliation will be

denied.

          B.     Motions to Supplement

          Elite also filed a motion to supplement the spoliation motion and a motion to supplement

the motion to exclude Defendants’ expert. The motions to supplement stated Defendants produced

numerous discovery documents after Elite’s “extensive and repeated efforts to obtain good-faith

supplementation and under threat of a motion to compel.” (Doc. 43, p. 1). According to Elite, on

May 18, 2020, Defendants produced over 1,600 pages of previously withheld discovery documents

that supported two of Elite’s pending motions.        Defendants, however, argue the discovery

produced was largely duplicative of previous productions and was produced again because Elite

continued to claim documents had not been given.

          Elite’s motions ask to supplement seven exhibits to the motion to dismiss and thirteen

exhibits to the motion to exclude expert testimony that Elite alleges were not available to it at the

time of the motions were filed. Although the Court previously granted the motion to supplement

the motion to dismiss, closer inspection reveals the exhibits do not provide any additional

substantive support to Elite’s motion to dismiss. Elite’s second motion to supplement also does

not provide any substantive support to its motion to exclude Defendants’ experts. Instead, it

appears to the Court that Elite has chosen to file multiple motions, none of which are motions to

compel, implying discovery misconduct by Defendants without making a good faith effort to




                                                 8
Case 5:19-cv-05134-PKH Document 62               Filed 06/22/20 Page 9 of 9 PageID #: 3131



resolve any of these alleged discovery issues. 7 If Elite was “extremely concerned that additional

discoverable evidence exists but has not—and likely will not, without the Court’s attention—be

produced,” Elite’s attention is directed to the Amended Final Scheduling Order (Doc. 26)

explaining the process for resolution of discovery disputes. Elite’s motion (Doc. 45) to supplement

the motion to exclude Defendant’s expert is denied. Further, the Court will vacate its previous

order (Doc. 44) granting the motion to supplement (Doc. 43) Elite’s motion to dismiss and the

motion to supplement (Doc. 44) will be denied.

IV.    Conclusion

       IT IS THEREFORE ORDERED that Elite’s motion to dismiss (Doc. 39) and motion to

supplement (Doc. 45) are DENIED. The Court’s previous order (Doc. 44) is VACATED and

Elite’s motion to supplement (Doc. 43) is DENIED.

       IT IS SO ORDERED this 22nd day of June, 2020.


                                                     /s/P. K. Holmes, III
                                                     P. K. HOLMES, III
                                                     U.S. DISTRICT JUDGE




       7
         The Final Scheduling Order (Doc. 26) states a “good faith effort means, at a minimum,
an in-person or telephone conversation with opposing counsel.” Nowhere in the motions to
supplement or responses is there mention of a phone call or in-person conversation. Instead it
appears Elite’s counsel has largely made these requests through e-mail. In the Court’s experience,
in-person or telephone conversations are more effective than textual communication alone, as
ambiguities in requests or responses can be immediately clarified or explained, and discovery
disputes resolved, without the need for the Court to intervene.
                                                 9
